Dismiss and Opinion Filed June 15, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01085-CV

                   IN THE INTEREST OF T.C.N., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-15940

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Justice Molberg

      We questioned our jurisdiction over this appeal from the trial court’s order

dismissing appellant’s petition to modify parent-child relationship as it appeared

other claims remained pending and the appeal was premature. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory exceptions,

appeal may be taken only from final judgment that disposes of all issues and parties).

Specifically, paternal grandmother had filed a petition for grandparent access, and

no order appeared to dispose of grandmother’s claims.
      In jurisdictional briefing filed at the Court’s request, appellant does not

dispute grandmother’s petition has not been disposed of by written order, but asserts

the petition was orally stricken for lack of standing and, therefore, no claims remain.

As appellee points out, however, an oral ruling must be reduced to writing and signed

by the trial court. See TEX. R. CIV. P. 306a(2); Dunn v. Dunn, 439 S.W.3d 830, 832

(Tex. 1969) (trial court has ministerial duty to sign judgment after oral rendition).

      Because no written order has been signed disposing of grandmother’s claims,

the appeal is premature and we lack jurisdiction over it. Accordingly, we dismiss

the appeal. See TEX. R. APP. P. 42.3(a).




                                             /Ken Molberg//
                                             KEN MOLBERG
201085f.p05                                  JUSTICE




                                           –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF T.C.N., A                 On Appeal from the 255th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-17-15940.
No. 05-20-01085-CV                           Opinion delivered by Justice
                                             Molberg, Chief Justice Burns and
                                             Justice Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Attauyo Nkere Nsekhe recover his costs, if any, of
this appeal from appellant Gelina Batts.


Judgment entered this 15th day of June, 2021.




                                       –3–